UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 3392 John Hancock Series Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: July 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Real Estate Fund Securities owned by the Fund on July 31, 2006 (unaudited) Issuer Shares Value Common stocks 82.14% (Cost $44,226,103) Coal & Consumable Fuels 0.98% Natural Resource Partners LP 17,000 880,600 Diversified REITs 6.42% Allco Commerical Real Estate Investment Trust (Singapore) (I) 2,200,000 1,200,203 Crescent Real Estate Equities Co. 27,600 538,752 PS Business Parkes, Inc. 9,000 540,000 Vornado Realty Trust (L) 33,300 3,481,515 Hotels, Resorts & Cruise Lines 2.57% Hilton Hotels Corp. 15,000 358,950 Marriott International, Inc. (Class A) 10,000 351,800 Starwood Hotels & Resorts Worldwide, Inc. (L) 30,400 1,598,432 Industrial REITs 5.32% AMB Property Corp. 24,000 1,258,320 ProLogis Co. 63,500 3,514,725 Marine 0.67% Alexander & Baldwin, Inc. 15,000 601,500 Mortgage REITs 1.19% CapitalSource, Inc. 28,678 676,514 iStar Financial, Inc. 9,900 393,624 Office REITs 14.50% Alexandria Real Estate Equities, Inc. 17,000 1,605,140 Boston Properties, Inc. 25,000 2,455,000 Brandywine Realty Trust 17,707 560,249 Equity Office Properties Trust 82,078 3,111,577 Glenborough Realty Trust, Inc. 15,200 337,440 Mack-Cali Realty Corp. 21,500 1,038,665 Reckson Associates Realty Corp. 17,000 757,010 Republic Property Trust 25,000 257,250 SL Green Realty Corp. (L) 17,800 2,034,540 Trizec Properties, Inc. 29,700 854,172 Oil & Gas Exploration & Production 1.72% ARC Energy Trust (Canada) 20,000 527,317 Shiningbank Energy Income Fund (Canada) 50,000 1,011,281 Page 1 John Hancock Real Estate Fund Securities owned by the Fund on July 31, 2006 (unaudited) Real Estate Management & Development 4.20% Brookfield Properties Corp. (Canada) (L) 30,750 1,025,513 CB Richard Ellis Group Inc. (I) 20,000 470,600 Shenzhen Investment Ltd. (Hong Kong) 4,500,000 1,268,136 Shun Tak Holdings Ltd. (Hong Kong) 400,000 515,747 Tejon Ranch Co. (I) (L) 12,000 489,720 Residential REITs 15.91% Apartment Investment & Management Co. (Class A) 23,000 1,106,070 Archstone-Smith Trust (L) 58,502 3,069,600 Avalonbay Communities, Inc. 22,000 2,572,240 BRE Properties, Inc. (Class A) 12,000 703,680 Equity Residential Properties Trust 72,500 3,371,975 Essex Property Trust, Inc. 9,500 1,112,355 Home Properties, Inc. (L) 12,000 669,360 Post Properties, Inc. 11,000 528,110 United Dominion Realty Trust, Inc. 41,000 1,141,850 Retail REITs 16.91% CBL & Associates Properties, Inc. 19,400 759,704 Developers Diversified Realty Corp. 28,000 1,477,840 General Growth Properties, Inc. 56,130 2,561,773 Kimco Realty Corp. 62,000 2,432,880 Macerich Co. (The) 16,000 1,164,000 New Plan Excel Realty Trust 23,500 609,120 Regency Centers Corp. 14,500 929,740 Simon Property Group, Inc. (L) 46,470 3,974,579 Weingarten Realty Investors 31,500 1,258,740 Specialized REITs 11.75% DiamondRock Hospitality Co. 30,000 482,100 Extra Space Storage, Inc. 25,000 398,250 Health Care Property Investors, Inc. (L) 39,200 1,074,864 Health Care REIT, Inc. 14,500 524,755 Healthcare Realty Trust, Inc. 12,000 397,080 Highland Hospitality Corp. 20,000 267,000 Hospitality Properties Trust 21,000 914,970 Host Hotels & Resorts, Inc. 127,510 2,705,762 LaSalle Hotel Properties 15,000 619,650 Public Storage, Inc. (L) 20,000 1,605,800 Shurgard Storage Centers, Inc. 11,400 751,260 Strategic Hotels & Resorts, Inc. 40,000 798,000 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 17.86% (Cost $16,023,138) Joint Repurchase Agreement 1.01% Investment in a joint repurchase agreement transaction with Morgan Stanley - Dated 7-31-06 due 8-01-06 (Secured by U.S. Treasury Inflation Indexed Bond 3.625% due 4-15-28) 5.250 907 907,000 Page 2 John Hancock Real Estate Fund Securities owned by the Fund on July 31, 2006 (unaudited) Shares Cash Equivalents 16.85% AIM Cash Investment Trust (T) 15,116,138 15,116,138 Total investments 100.00% Page 3 John Hancock Real Estate Fund Footnotes to Schedule of Investments July 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of July 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the Fund. The cost of investments owned on July 31, 2006, including short-term investments, was $60,249,241. Gross unrealized appreciation and depreciation of investments aggregated $30,006,310 and $535,014, respectively, resulting in net unrealized appreciation of $29,471,296. Footnotes to Schedule of Investments - Page 1 John Hancock Multi Cap Growth Fund Securities owned by the Fund on July 31, 2006 (unaudited) Issuer Shares Value Common stocks 86.78% (Cost Apparel Retail 2.50% Chico's FAS, Inc. (I) 4,400 99,660 Guess?, Inc. (I) 2,350 100,110 Jos. A. Bank Clothiers, Inc. (I) 5,312 133,756 Apparel, Accessories & Luxury Goods 0.77% Coach, Inc. (I) 3,600 103,356 Application Software 9.89% Amdocs Ltd. (Channel Islands) (I) 6,000 217,680 BEA Systems, Inc. (I) 14,950 175,513 Cadence Design Systems, Inc. (I) 14,350 232,326 Epicor Software Corp. (I) 9,350 109,582 Hyperion Solutions Corp. (I) 3,975 123,861 Mentor Graphics Corp. (I) 23,300 321,074 OpenTV Corp. (Class A) (I)(L) 44,150 139,514 Asset Management & Custody Banks 3.15% Affiliated Managers Group, Inc. (I)(L) 2,700 247,185 Ameriprise Financial, Inc. 420 18,732 SEI Investments Co. 3,150 153,909 Auto Parts & Equipment 1.03% BorgWarner, Inc. 2,300 138,000 Biotechnology 2.77% Amgen, Inc. (I) 5,300 369,622 Communications Equipment 5.37% Finisar Corp. (I)(L) 7,750 21,700 InterDigital Communications Corp. (I) 9,550 261,766 Nokia Corp., American Depositary Receipt (ADR) (Finland) 12,882 255,708 Sonus Networks, Inc. (I)(L) 6,700 30,016 Tekelec (I) 14,350 147,661 Computer Hardware 1.66% Apple Computer, Inc. (I) 1,100 74,756 International Business Machines Corp. 1,900 147,079 Page 1 John Hancock Multi Cap Growth Fund Securities owned by the Fund on July 31, 2006 (unaudited) Computer Storage & Peripherals 0.70% Brocade Communications Systems, Inc. (I) 13,300 83,258 LaserCard Corp. (I) 790 10,088 Construction & Farm Machinery & Heavy Trucks 0.50% Astec Industries, Inc. (I) 3,150 66,780 Consumer Electronics 1.08% Sony Corp., ADR (Japan) 3,149 144,823 Consumer Finance 0.82% American Express Co. 2,100 109,326 Diversified Commercial & Professional Services 1.31% CoStar Group, Inc. (I) 2,450 106,256 West Corp. (I) 1,450 69,194 Electrical Components & Equipment 1.20% American Power Conversion Corp. 9,450 159,516 Electronic Manufacturing Services 1.33% LoJack Corp. (I) 11,250 177,863 Health Care Equipment 5.88% Advanced Medical Optics, Inc. (I)(L) 3,713 182,865 ArthroCare Corp. (I)(L) 4,050 178,362 Becton, Dickinson & Co. 3,650 240,608 Greatbatch, Inc. (I) 1,950 47,794 Kyphon, Inc. (I) 3,950 134,537 Health Care Supplies 2.01% Alcon, Inc. (Switzerland) (L) 2,425 267,769 Homefurnishing Retail 1.97% Select Comfort Corp. (I) 13,050 262,958 Hotels, Resorts & Cruise Lines .37% Ambassadors Group, Inc. 11,300 316,400 Household Products 2.55% Procter & Gamble Co. (The) 6,050 340,010 Hypermarkets & Super Centers 1.62% Wal-Mart Stores, Inc. 4,850 215,825 Independent Power Producers & Energy Traders 3.24% AES Corp. (The) (I) 21,750 431,955 Page 2 John Hancock Multi Cap Growth Fund Securities owned by the Fund on July 31, 2006 (unaudited) Industrial Machinery 1.05% Danaher Corp. 2,150 140,180 Integrated Telecommunication Services 0.13% NeuStar, Inc. (Class A) (I) 560 17,282 Internet Retail 1.13% Nutri/System, Inc. (I) 2,840 150,293 Internet Software & Services 3.37% Digital River, Inc. (I) 4,200 188,328 SkillSoft Plc, ADR (Ireland) (I) 45,150 261,418 Investment Banking & Brokerage 1.33% E*TRADE Financial Corp. (I) 7,600 177,156 Oil & Gas Drilling 1.34% Atwood Oceanics, Inc. (I) 3,800 178,334 Oil & Gas Equipment & Services 2.62% Grant Prideco, Inc. (I) 1,650 75,091 W-H Energy Services, Inc. (I) 5,000 275,100 Oil & Gas Exploration & Production 1.65% Denbury Resources, Inc. (I) 6,350 220,155 Pharmaceuticals 7.91% Abbott Laboratories 6,050 289,009 Johnson & Johnson 4,350 272,092 Lilly (Eli) & Co. 5,000 283,850 Pfizer, Inc. 8,100 210,519 Publishing 0.81% Meredith Corp. 2,300 108,629 Semiconductor Equipment 2.01% Applied Materials, Inc. 7,450 117,263 MEMC Electronic Materials, Inc. (I) 4,950 150,579 Semiconductors 1.39% Advanced Analogic Technologies, Inc. (I)(L) 12,150 114,331 CSR Plc (United Kingdom) (I) 3,348 70,948 Soft Drinks 3.90% Hansen Natural Corp. (I)(L) 5,400 248,346 PepsiCo, Inc. 4,300 272,534 Specialized Consumer Services 0.69% Sotheby's Holdings, Inc. (Class A) 3,350 92,560 Page 3 John Hancock Multi Cap Growth Fund Securities owned by the Fund on July 31, 2006 (unaudited) Systems Software 3.73% Macrovision Corp. (I) 12,200 239,364 Microsoft Corp. 10,750 258,323 Interest Maturity Credit Par value Issuer, description rate (%) date rating (A) Value Short-term investments 13.22% $1,764,034 (Cost Government U.S. Agency 3.62% Federal Home Loan Bank, Disc Note Zero 08-01-06 AAA 483 483,000 Shares Cash Equivalents 9.60% AIM Cash Investment Trust (T) 1,281,034 1,281,034 Total investments 100.00% $13,344,471 Page 4 John Hancock Multi Cap Growth Fund Footnotes to Schedule of Investments July 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available, unless indicated otherwise. (I) Non-income-producing security. (L) All or a portion of this security is on loan as of July 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on July 31, 2006, including short-term investments, was $11,465,533. Gross unrealized appreciation and depreciation of investments aggregated $2,526,765 and $647,827, respectively, resulting in net unrealized appreciation of $1,878,938. John Hancock Focused Equity Fund Securities owned by the Fund on July 31, 2006 (unaudited) Issuer Shares Value Common stocks 88.82% (Cost $14,067,227) Aerospace & Defense 1.59% DRS Technologies, Inc. 5,850 270,796 Air Freight & Logistics 1.43% UTI Worldwide, Inc. (British Virgin Islands) 10,450 243,485 Application Software 1.52% Jack Henry & Associates, Inc. 13,700 258,519 Asset Management & Custody Banks 3.88% Eaton Vance Corp. 11,300 279,788 SEI Investments Co. 7,800 381,108 Biotechnology 2.00% Martek Biosciences Corp. (I)(L) 12,150 339,350 Casinos & Gaming 3.38% Bally Technologies, Inc. (I) 20,400 335,784 Station Casinos, Inc. 4,350 238,641 Communications Equipment 1.46% Comverse Technology, Inc. (I) 12,800 248,064 Computer & Electronics Retail 0.95% GameStop Corp. (Class A) (I) 3,900 162,279 Computer Hardware 3.55% Avid Technology, Inc. (I) 7,400 260,776 Trident Microsystems, Inc. (I) 19,950 343,539 Computer Storage & Peripherals 1.43% QLogic Corp. (I) 13,900 243,111 Construction & Engineering 3.57% Chicago Bridge & Iron Co. NV (NY Reg Shares) (Netherlands) 12,599 305,652 Stantec, Inc. (Canada) (I) 17,800 301,532 Construction & Farm Machinery & Heavy Trucks 1.47% Oshkosh Truck Corp. 5,850 250,848 Consumer Electronics 1.77% Harman International Industries, Inc. 3,750 300,750 Page 1 John Hancock Focused Equity Fund Securities owned by the Fund on July 31, 2006 (unaudited) Diversified Commercial & Professional Services 3.21% ChoicePoint, Inc. (I) 7,300 249,368 Euronet Worldwide, Inc. (I) 11,700 297,297 Electronic Equipment Manufacturers 1.81% FLIR Systems, Inc. (I) 12,800 307,328 Health Care Equipment 7.90% Cytyc Corp. (I) 12,150 298,890 Kyphon, Inc. (I) 9,300 316,758 ResMed, Inc. (I)(L) 7,400 343,434 Ventana Medical Systems, Inc. (I) 8,250 384,533 Health Care Services 2.04% Covance, Inc. (I) 5,450 347,492 Health Care Supplies 1.74% Gen-Probe, Inc. (I) 5,700 296,115 Human Resource & Employment Services 1.87% Monster Worldwide, Inc. (I) 7,950 318,000 IT Consulting & Other Services 3.20% CACI International, Inc. (Class A) (I) 4,999 281,694 SRA International, Inc. (Class A) (I) 10,850 262,462 Oil & Gas Equipment & Services 2.70% BJ Services Co. 6,500 235,755 CARBO Ceramics, Inc. 5,750 223,617 Oil & Gas Exploration & Production 3.89% Quicksilver Resources, Inc. (I)(L) 8,700 307,632 Whiting Petroleum Corp. (I) 7,600 354,920 Pharmaceuticals 5.12% Medicis Pharmaceutical Corp. (Class A) 11,500 316,940 Sepracor, Inc. (I) 6,100 301,340 Shire Plc, American Depositary Receipt (ADR) (United Kingdom) 5,213 252,883 Property & Casualty Insurance 1.95% Ambac Financial Group, Inc. 4,000 332,440 Regional Banks 5.14% Cullen/Frost Bankers, Inc. 5,300 311,216 UCBH Holdings, Inc. 17,150 286,062 Umpqua Holdings Corp. 10,650 277,858 Page 2 John Hancock Focused Equity Fund Securities owned by the Fund on July 31, 2006 (unaudited) Restaurants 2.89% Cheesecake Factory, Inc. (The) (I)(L) 9,325 213,076 Red Robin Gourmet Burgers, Inc. (I)(L) 7,150 277,778 Semiconductor Equipment 3.82% Lam Research Corp. (I) 7,150 297,369 Varian Semiconductor Equipment Associates, Inc. (I) 11,125 352,662 Semiconductors 1.41% Cree, Inc. (I)(L) 12,150 239,719 Specialized Finance 1.70% Portfolio Recovery Associates, Inc. (I)(L) 6,750 289,035 Specialty Stores 4.91% Michaels Stores, Inc. 6,350 269,367 O'Reilly Automotive, Inc. (I) 10,200 289,170 PetSmart, Inc. 11,750 276,830 Steel 1.77% Steel Dynamics, Inc. 5,200 301,704 Thrifts & Mortgage Finance 1.94% IndyMac Bancorp, Inc. 7,800 329,550 Trading Companies & Distributors 1.81% Finning International, Inc. (Canada) 9,123 308,418 Par value Issuer, description, maturity date Value Short-term investments 11.18% (Cost $1,901,590) Shares Cash Equivalents 11.18% AIM Cash Investment Trust (T) 1,902 1,901,590 Total investments 100.00% Page 3 John Hancock Focused Equity Fund Footnotes to Schedule of Investments July 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of July 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on July 31, 2006, including short-term investments, was $15,968,817. Gross unrealized appreciation and depreciation of investments aggregated $2,293,976 and $1,248,469, respectively, resulting in net unrealized appreciation of $1,045,507. Footnotes to Schedule of Investments - Page 1 John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2006 (unaudited) Issuer Shares Value Common stocks 91.82% (Cost $3,397,903) Aerospace & Defense 1.63% DRS Technologies, Inc. 1,350 62,491 Air Freight & Logistics 1.46% UTI Worldwide, Inc. (British Virgin Islands) 2,400 55,920 Application Software 1.55% Henry (Jack) & Associates, Inc. 3,150 59,440 Asset Management & Custody Banks 3.97% Eaton Vance Corp. 2,600 64,376 SEI Investments Co. 1,800 87,948 Automotive Retail 1.74% O'Reilly Automotive, Inc. (I) 2,350 66,623 Biotechnology 2.04% Martek Biosciences Corp. (I)(L) 2,800 78,204 Casinos & Gaming 3.45% Bally Technologies, Inc. (I) 4,700 77,362 Station Casinos, Inc. 1,000 54,860 Communications Equipment 1.49% Comverse Technology, Inc. (I) 2,950 57,171 Computer & Electronics Retail 0.98% GameStop Corp. (Class A) (I) 900 37,449 Computer Hardware 1.56% Avid Technology, Inc. (I) 1,700 59,908 Computer Storage & Peripherals 1.46% QLogic Corp. (I) 3,200 55,968 Construction & Engineering 3.65% Chicago Bridge & Iron Co. NV (NY Reg Shares) (Netherlands) 2,900 70,354 Stantec, Inc. (Canada) (I) 4,100 69,454 Construction & Farm Machinery & Heavy Trucks 1.51% Oshkosh Truck Corp. 1,350 57,888 Page 1 John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2006 (unaudited) Consumer Electronics 1.80% Harman International Industries, Inc. 860 68,972 Data Processing & Outsourced Services 1.79% Euronet Worldwide, Inc. (I) 2,700 68,607 Diversified Commercial & Professional Services 1.49% ChoicePoint, Inc. (I) 1,675 57,218 Electronic Equipment Manufacturers 1.85% FLIR Systems, Inc. (I) 2,950 70,829 Health Care Equipment 5.76% Cytyc Corp. (I) 2,800 68,880 Kyphon, Inc. (I) 2,150 73,229 ResMed, Inc. (I) 1,700 78,897 Health Care Supplies 1.77% Gen-Probe, Inc. (I) 1,310 68,055 Human Resource & Employment Services 1.93% Monster Worldwide, Inc. (I) 1,850 74,000 IT Consulting & Other Services 3.27% CACI International, Inc. (Class A) (I) 1,150 64,802 SRA International, Inc. (Class A) (I) 2,500 60,475 Life Sciences Tools & Services 4.39% Covance, Inc. (I) 1,250 79,700 Ventana Medical Systems, Inc. (I) 1,900 88,559 Oil & Gas Equipment & Services 2.76% BJ Services Co. 1,500 54,405 CARBO Ceramics, Inc. 1,325 51,529 Oil & Gas Exploration & Production 3.97% Quicksilver Resources, Inc. (I)(L) 2,000 70,720 Whiting Petroleum Corp. (I) 1,750 81,725 Pharmaceuticals 5.60% Medicis Pharmaceutical Corp. (Class A) 2,650 73,034 Sepracor, Inc. (I) 1,400 69,160 Shire Plc, American Depositary Receipt (United Kingdom) 1,500 72,765 Property & Casualty Insurance 1.99% Ambac Financial Group, Inc. 920 76,461 Page 2 John Hancock Mid Cap Equity Fund Securities owned by the Fund on July 31, 2006 (unaudited) Regional Banks 5.26% Cullen/Frost Bankers, Inc. UCBH Holdings, Inc. Umpqua Holdings Corp. Restaurants 2.95% Cheesecake Factory, Inc. (The) (I) Red Robin Gourmet Burgers, Inc. (I)(L) Semiconductor Equipment 3.91% Lam Research Corp. (I) Varian Semiconductor Equipment Associates, Inc. (I) Semiconductors 3.53% Cree, Inc. (I)(L) Trident Microsystems, Inc. (I) Specialized Finance 1.74% Portfolio Recovery Associates, Inc. (I)(L) Specialty Stores 3.93% Michaels Stores, Inc. PETsMART, Inc. Steel 1.81% Steel Dynamics, Inc. Thrifts & Mortgage Finance 1.98% IndyMac Bancorp, Inc. Trading Companies & Distributors 1.85% Finning International, Inc. (Canada) Issuer, description Shares Value Short-term investments 8.18% $313,797 (Cost $313,797) Cash Equivalents 8.18% AIM Cash Investment Trust (T) Total investments 100.00% $3,835,187 Page 3 John Hancock Mid Cap Equity Fund Footnotes to Schedule of Investments July 31, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of July 31, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on July 31, 2006, including short-term investments, was $3,711,700. Gross unrealized appreciation and depreciation of investments aggregated $436,614 and $313,127, respectively, resulting in net unrealized appreciation of $123,487. Footnotes to Schedule of Investments - Page 1 For more information Trustees Officers Investment adviser Ronald R. Dion, Chairman Keith F. Hartstein John Hancock Advisers, LLC James R. Boyle* President and Chief Executive Officer 601 Congress Street James F. Carlin Boston, MA 02210-2805 Richard P. Chapman, Jr.** William H. King William H. Cunningham Vice President and Treasurer Charles L. Ladner** Subadviser Dr. John A. Moore** Francis V. Knox, Jr. Sovereign Asset Management LLC Patti McGill Peterson** Vice President and Chief Compliance Officer 101 Huntington Avenue Steven R. Pruchansky Boston, MA 02199 John G. Vrysen * Non-Independent Trustee Executive Vice President Principal distributor ** Members of the Audit Committee and Chief Financial Officer John Hancock Funds, LLC 601 Congress Street Boston, MA 02210-2805 Custodian The Bank of New York One Wall Street New York, NY 10286 Transfer agent John Hancock Signature Services, Inc. 1 John Hancock Way, Suite 1000 Boston, MA 02217-1000 Legal counsel Wilmer Cutler Pickering Hale and Dorr LLP 60 State Street Boston, MA 02109-1803 This report is for the information of the shareholders of John Hancock Mid Cap Equity Fund. 810Q3 7/06 9/06 John Hancock Technology Fund Securities owned by the Fund on July 31, 2006 (unaudited) Issuer Shares Value Common stocks 73.77% (Cost $215,431,322) Application Software 2.81% BEA Systems, Inc. (I)(L) 376,950 4,425,393 Epicor Software Corp. (I) 216,100 2,532,692 Quest Software, Inc. (I) 76,150 1,040,971 Broadcasting & Cable TV 1.24% XM Satellite Radio Holdings, Inc. (Class A) (I)(L) 304,550 3,532,780 Communications Equipment 15.96% Cisco Systems, Inc. (I) 375,000 6,693,750 Comverse Technology, Inc. (I) 287,200 5,565,936 Corning, Inc. (I) 411,050 7,838,723 Finisar Corp. (I)(L) 860,400 2,409,120 Motorola, Inc. 221,200 5,034,512 Nokia Corp., American Depositary Receipt (ADR) (Finland) 326,813 6,487,238 Novatel Wireless, Inc. (I) 280,900 3,106,754 Primus Telecommunications Group, Inc. (I) 67,620 27,724 QUALCOMM, Inc. 193,600 6,826,336 Redback Networks, Inc. (I)(L) 89,750 1,387,535 Computer Hardware 7.32% Apple Computer, Inc. (I)(L) 60,400 4,104,784 Hewlett-Packard Co. (W) 380,000 12,125,800 International Business Machines Corp. 59,050 4,571,061 Computer Storage & Peripherals 0.08% LaserCard Corp. (I) 17,250 220,283 Data Processing & Outsourced Services 1.31% Euronet Worldwide, Inc. (I)(L) 146,050 3,711,130 Electronic Manufacturing Services 1.11% Jabil Circuit, Inc. (I) 129,450 2,990,295 Silicon Genesis Corp. (I)(K) 143,678 152,586 Health Care Equipment 0.02% SerOptix (I)(K)(W) 491,800 54,098 Household Appliances 1.31% iRobot Corp. (I)(L) 213,050 3,730,505 Page 1 John Hancock Technology Fund Securities owned by the Fund on July 31, 2006 (unaudited) Human Resource & Employment Services 1.53% Monster Worldwide, Inc. (I) 108,900 4,356,000 Integrated Oil & Gas 1.74% Sasol Ltd. (ADR) (South Africa) 135,000 4,947,750 Integrated Telecommunication Services 0.13% NeuStar, Inc. (Class A) (I) 12,380 382,047 Internet Software & Services 6.96% Akamai Technologies, Inc. (I)(L) 163,650 6,485,449 eBay, Inc. (I)(L) 153,000 3,682,710 First Internet Bank of Indiana 14,369 235,652 Openwave Systems, Inc. (I)(L) 392,400 2,585,916 Yahoo!, Inc. (I)(L) 250,350 6,794,499 IT Consulting & Other Services 0.00% Gomez, Inc. (I)(K) 328 1,135 Oil & Gas Equipment & Services 2.96% Grant Prideco, Inc. (I) 184,850 8,412,523 Semiconductor Equipment 4.70% Cymer, Inc. (I) 122,850 4,805,892 MEMC Electronic Materials, Inc. (I) 280,900 8,544,978 Semiconductors 9.17% Analog Devices, Inc. (L) 100,000 3,233,000 Broadcom Corp. (Class A) (I)(L) 204,600 4,908,354 CSR Plc (United Kingdom) (I) 73,605 1,559,766 Texas Instruments, Inc. 279,400 8,320,532 Trident Microsystems, Inc. (I)(L) 466,650 8,035,713 Systems Software 13.31% Macrovision Corp. (I) 384,800 7,549,776 Microsoft Corp. 365,500 8,782,965 Oracle Corp. (I)(L) 698,850 10,461,785 Quality Systems, Inc. (I)(L) 161,900 5,362,128 Red Hat, Inc. (I)(L) 239,850 5,679,648 Wireless Telecommunication Services 2.11% American Tower Corp. (Class A) (I) 135,000 4,563,000 Globecomm Systems, Inc. (I) 200,000 1,438,000 Page 2 John Hancock Technology Fund Securities owned by the Fund on July 31, 2006 (unaudited) Credit Issuer, description rating Shares Value Preferred stocks 0.10% (Cost $1,230,942) Health Care Equipment 0.09% SerOptix, Series A (G)(I)(K)(W) CC- 500,000 125,000 SerOptix, Series B (G)(I)(K)(W) CC- 500,000 150,000 IT Consulting & Other Services 0.01% Gomez, Inc. (G)(I)(K) CC 6,427 22,237 Issuer Shares Value Warrants 0.06% (Cost $0) Wireless Telecommunication Services 0.06% Globecomm Systems, Inc. (B)(I) 100,000 169,000 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 26.07% (Cost $74,104,691) Joint Repurchase Agreement 2.48% Investment in a joint repurchase agreement transaction with Morgan StanleyDated 7-31-06 due 8-01-06 (Secured by U.S. Treasury Inflation Indexed Bond 3.625% due 4-15-28) 5.250 7,040 7,040,000 Shares Cash Equivalents 23.59% AIM Cash Investment Trust (T) 67,064,691 67,064,691 Total investments 100.00% Page 3 John Hancock Technology Fund Footnotes to Schedule of Investments July 31, 2006 (unaudited) (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (K) Direct placement securities are restricted to resale. They have been fair valued in accordance with procedures approved by the Trustees after consideration of restrictions as to resale, financial condition and prospects of the issuer, general market conditions and pertinent information in accordance with the Fund's by-laws and the Investment Company Act of 1940, as amended. The Fund has limited rights to registration under the Securities Act of 1933 with respect to these restricted securities. Additional information on these securities is shown on the direct placement table following these footnotes. (L) All or a portion of this security is on loan as of July 31, 2006. (T) Represents investment of securities lending collateral. (W) Issuer is an affiliate of John Hancock Advisers, LLC. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer; however, security is U.S. dollar-denominated. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on July 31, 2006, including short-term investments, was $290,766,955. Gross unrealized appreciation and depreciation of investments aggregated $25,039,556 and $31,536,359, respectively, resulting in net unrealized depreciation of Footnotes to Schedule of Investments - Page 1 John Hancock Technology Fund Direct
